      Case: 5:18-cr-00709-DAP Doc #: 14 Filed: 05/30/19 1 of 9. PageID #: 89




                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE NORTHERN DISTRICT OF OHIO

                                     EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )   CASE NO.: 5:18 CR 709
                                                  )
                       Plaintiff,                 )   JUDGE DAN AARON POLSTER
                                                  )
        v.                                        )
                                                  )
 ALAN T. HARGROVE,                                )   GOVERNMENT’S SENTENCING
                                                  )   MEMORANDUM______________
                Defendant.                        )


       Now comes the United States of America, by and through its attorneys, Justin E.

Herdman, United States Attorney, and Henry F. DeBaggis, Assistant United States Attorney,

and respectfully submits the within Government’s Sentencing Memorandum.

       I.      BACKGROUND

       On November 21, 2018, Defendant Alan T. Hargrove was charged in a single count

indictment with the June 30, 2018, robbery of Cortland Bank in Mantua, Ohio. On October 12,

2018, Hargrove met with FBI agents and after being confronted with the evidence, he confessed

to robbing the bank. After the October 12th interview, Hargrove remained at liberty and the case

investigative materials were forwarded to the U.S. Attorney’s Office for prosecution.

(Presentence Investigation Report (“PSR”), Doc. #11 *SEALED* PageID#50.)

       In detailing post-indictment conduct, the PSR states:
       Case: 5:18-cr-00709-DAP Doc #: 14 Filed: 05/30/19 2 of 9. PageID #: 90



           Adjustment for Obstruction of Justice

12.        On November 26, 2018, a warrant was provided to FBI Officials in Cleveland, Ohio. On
           November 28, 2018, the defendant failed to self-surrender to FBI officials as previously
           agreed upon. On November 29, 2018, he was apprehended in Hardin, Montana, Big
           Horn County. On November 30, 2018, the United States Marshall Service took custody
           of the defendant at the Yellowstone County Detention Facility, and he was transferred to
           the Federal Courthouse in Billings, Montana. Id. PageID#51.

           The PSR made no adjustment for obstruction of justice in calculating the offense level

computation because “USSG §3C1.1, Application Note 5(C), indicates that avoiding or fleeing

from arrest is an example of conduct ordinarily not covered by the adjustment in §3C1.1.” Id.

PageID#52.

           Under the above application note the government agrees that fleeing from an arrest is

conduct which ordinarily does not qualify for an obstruction of justice adjustment. However, the

defendant’s flight is a relevant historical background characteristic of Defendant which the Court

should take into consideration in imposing sentence. Post-indictment, the FBI afforded

Defendant the courtesy of self-surrender and he agreed to it. Despite this commitment,

Defendant immediately fled the district necessitating extensive efforts by law enforcement to

effect his arrest.

           Defendant was arrested on the warrant over 1,500 miles from this district in Hardin,

Montana where he was found sleeping in his automobile in a motel parking lot. Subsequently,

the government expended substantial time and resources having Defendant transported back to

the Northern District of Ohio.


           II.    THE OFFENSE CONDUCT

           As it relates to the Cortland Bank robbery, the offense conduct section of the PSR, states,

in part:



                                                    2
      Case: 5:18-cr-00709-DAP Doc #: 14 Filed: 05/30/19 3 of 9. PageID #: 91



       On June 30, 2018, an unidentified black male, dressed as a female, robbed Cortland Bank
       at 11661 SR 44, Mantua, Ohio. He provided a business card to the teller with a
       handwritten statement that said, “I’m a transsexual with full blown aids…I have nothing
       to lose! U have 3 mins to put 30,000 in my purse or I will kill us all.” He placed a bag
       on the counter, and the teller saw four tubes that were approximately 10 inches long and
       were taped together. She also saw there were some wires with the pipe that could have
       been red or white. The teller complied and placed money and a red dye pack into the
       bag. The suspect then left the bank in a white car. As he was driving away the teller saw
       a red substance coming out of the driver’s side window. The amount of money taken was
       $1,720. Id. PageID#50.

       III.    SENTENCING GUIDELINE CALCULATION

       The sentencing guideline calculation in the PSR calculates the sentencing guideline range

as follows:

               Base Offense Level USSG § 2B3.1…………………………... 20
               Financial Institution USSG § 2B3.1(b)(1)………………....….+2
               Dangerous Weapon Brandished USSG § 2B3.1(b)(2)(E)…....+3
               Acceptance of Responsibility USSG § 3E1.1(a) and (b)……...-3
               Total Offense Level……………………………………………. 22
               Id. PageID#52.

Further, the PSR calculated Defendant as a criminal history category III with six criminal history

points. Consequently, the PSR suggests Defendant’s guideline imprisonment range at 22/III is

51 to 63 months.


       IV.     GOVERNMENT’S SENTENCING POSITION


       18 U.S.C. § 3553(a)(1) states that the court, in determining the particular sentence to be

imposed, shall consider—

               (1) the nature and circumstances of the offense and the history and characteristics
                   of the defendant;
               (2) the need for the sentence imposed—
                   (A) to reflect the seriousness of the offense, to promote respect for the law,
                       and to provide just punishment for the offense;
                   (B) to afford adequate deterrence to criminal conduct;
                   (C) to protect the public from further crimes of the defendant; and



                                                3
       Case: 5:18-cr-00709-DAP Doc #: 14 Filed: 05/30/19 4 of 9. PageID #: 92



                   (D) to provide the defendant with needed educational or vocational training,
                      medical care, or other correctional treatment in the most effective manner;

       In addition to the nature and circumstances of the conduct involved in the federal bank

robbery, which involved a threat to kill bank employees and customers with a bomb, the history

and characteristics of Defendant is a significant consideration at sentencing. Details of other

prior offenses which were the basis for the scoring of Defendant’s criminal history points is

important for the Court to consider in imposing sentence. Defendant has six criminal history

points which result in a criminal history category of III. Four of Defendant’s criminal history

points are from a state court sentence of 14 years, which Defendant served for convictions in

1999 for Aggravated Robbery with a Firearm Specification and Kidnapping for offense conduct

on January 31, 1999, and an Aggravated Robbery which occurred on January 17, 1999. 1 Id.

PageID#54.

       The PSR provides very limited background information relating to the offense conduct

for these 1999 offenses. As additional background, attached hereto are the indictment,

supplemental indictment, and police reports for these offenses which occurred on January 31,

1999, and January 17, 1999. (See, attached Government’s Exhibit 1 (indictment and

supplemental indictment), Exhibit 2 (January 31, 1999, offense reports) and Exhibit 3 (January

17, 1999, offense reports.)

       The offense reports (Government Exhibit 2) state that in the early evening on January 31,

1999, Defendant Hargrove entered an Akron Dairy Mart in Akron, produced a gun and

demanded money from the clerk. The robbery was noticed by a Summit County Deputy who



1
 Defendant’s first aggravated robbery occurred 8 days after he was released from prison on
January 9, 1999, after serving a 6 month prison sentence for Aggravated Trafficking (F5). Id.
PageID#54.

                                                 4
      Case: 5:18-cr-00709-DAP Doc #: 14 Filed: 05/30/19 5 of 9. PageID #: 93



was outside parking his private vehicle. After recognizing the Deputy, Hargrove came around

the corner of the counter, grabbed the clerk and stuck a gun in her side. As the Deputy pointed

his own weapon through the front glass window and door areas of the store, Hargrove took the

clerk hostage at gun point, brought her outside with him then fled on foot.

       Hargrove was later arrested a few blocks from the store and taken into custody. During a

custodial interview, Hargrove admitted his involvement in the robbery and said he did not know

what to do when he saw the Deputy so “he grabbed the clerk at gun point and attempted to

escape while using her as a shield.” (Government Exhibit 2, pg. 4.) Hargrove was convicted of

Aggravated Robbery with a Firearm specification and Kidnapping for these January 31, 1999,

offenses. (See, PSR, Doc.#11 *SEALED* PageID#54 and Government Exhibit 1.)

       A direct supplement to the 1999 state court indictment added an additional count of

Aggravated Robbery with a Firearm specification, in which Defendant was charged with the

armed robbery of another Dairy Mart, two weeks prior, on January 17, 1999. Id. This armed

robbery occurred in the early morning hours at a Dairy Mart on Cuyahoga Falls Avenue. At this

Dairy Mart, Hargrove pulled a ski-mask over his face upon entering the store, pointed a gun at

the clerk and demanded money from the register and keys to the safe. After taking cash from the

register, Hargrove walked the clerk to the front door while holding the gun to the clerk’s back

then fled on foot. Hargrove was convicted of Aggravated Robbery 2 for this January 17, 1999,

offense. (Id. and Government Exhibit 3.)




2
  The sentences for these two aggravated robberies were imposed at the same time and scored a
total of 3 criminal history points in the PSR. The Government believes that each of these prior
aggravated robberies was a “crime of violence.” But for the provision of U.S.S.G. § 4B1.2(c),
which requires that the two prior felony crimes of violence must be “counted separately under
the provisions of §4A1.1 (a), (b), or (c),” the Government believes that Defendant likely would
have qualified as a Career Offender which would have resulted in a base offense level of 32. (As
                                                5
       Case: 5:18-cr-00709-DAP Doc #: 14 Filed: 05/30/19 6 of 9. PageID #: 94



       The federal bank robbery offense before the Court will be Defendant’s third armed

robbery conviction and third offense of violence in which he threatened the lives of others.

Given the nature and circumstances of the federal offense and the history and characteristics of

Defendant, the Government believes that a term of custody above the high end of the guideline

range is necessary for the safety of the community and to provide just punishment. The PSR

calculates the total offense level of 22 with a criminal history category of III which results in a

suggested guideline sentencing range of 51 months to 63 months; however, the Government

believes a lengthier sentence is appropriate.

       V.      AN UPWARD VARIANCE IS APPROPRIATE

       A sentence in the suggested range of 51 months to 63 months is insufficient based on the

nature and circumstances of the offense and the history and characteristics of the defendant. The

following circumstances of the offense conduct support a longer term of imprisonment:

               1) Defendant carefully planned the Cortland Bank robbery. He rented a car the
                  day before the bank robbery to drive to and from the bank to avoid detection.
                  Defendant took the time to dress as a woman and even used nail polish on his
                  fingernails so he would look like a woman;

               2) Defendant threatened the lives of others in the Cortland Bank when he
                  displayed what purported to be a pipe bomb after giving the teller a note
                  which instructed the teller that she had 3 minutes to give him $30,000.00 or “I
                  will kill us all.” Id. PageID#50; and

               3) Defendant robbed the Cortland Bank on June 30, 2018, approximately 6
                  months after the expiration of his post-release control on two armed robbery
                  state court convictions in which he threatened the lives of two store clerks
                  with a firearm.

       The history and characteristics of the defendant which support a lengthier sentence are:




a career offender, after acceptance of responsibility, Defendant’s sentencing range would have
been 29/VI=151-188 months in the present case.)

                                                  6
      Case: 5:18-cr-00709-DAP Doc #: 14 Filed: 05/30/19 7 of 9. PageID #: 95



               1) Defendant committed his first armed robbery 8 days after being released from
                  state prison after serving a 6 months prison sentence for Aggravated
                  Trafficking;

               2) Defendant committed a second armed robbery 14 days after his first armed
                  robbery and kidnapped a female store clerk with a firearm and used her as a
                  shield to facilitate his escape;

               3) After serving a prison sentence of 14 years for 2 armed robberies, Defendant
                  was placed on post-release control for 5 years during which he was convicted
                  of 9 separate misdemeanor and felony offenses including a felony breaking
                  and entering which occurred on February 28, 2016 3;

               4) Defendant committed the instant offense less than a year after his post-release
                  control expired after serving a state court sentence of 14 years for 2 prior
                  armed robberies; and

               5) After being notified by law enforcement of his indictment in this case and
                  arranging to turn himself in, Defendant fled and was arrested several days
                  later in a motel parking lot in Hardin, Montana.

       Given the nature and circumstances of the offense and the history and characteristics of

Defendant, the Government believes that an upward variance is appropriate. The Government

believes that an upward variance of 2 offense levels and 1 criminal history category is

appropriate under the circumstances. This is Defendant’s third armed robbery and but for the

scoring limitations of the criminal history guidelines, Defendant would have been a career

offender with a suggested sentencing guideline range of 151 to 188 months imprisonment. A

sentence within the PSR suggested range of 51 to 63 months would fail to reflect the seriousness

of the offense, promote respect for the law, provide just punishment or protect the public from

further crimes of the defendant.




3
  According to the PSR, none of these convictions resulted in a revocation of Defendant’s post-
release control. Id. PageID#54.

                                                7
       Case: 5:18-cr-00709-DAP Doc #: 14 Filed: 05/30/19 8 of 9. PageID #: 96



       The Government believes that a sentence at the high end of a 24/IV range of 77 months

to 96 months is sufficient but not greater than necessary to reflect the seriousness of this offense

since this is Defendant’s third armed robbery. Sentencing courts may take a degree of variance

into account when sentencing outside the advisory guideline range and no extraordinary

circumstances are needed to justify that variance. Gall v. United States, 552 U.S. 38, 46-51

(2007). “Because the Sentencing Guidelines are now advisory, a district court is permitted to

vary from those guidelines in order to impose a sentence which fits the mandate of section

3553(a).” United States v. Collington, 461 F.3d 805, 808 (6th Cir. 2006) (citation omitted). See

also, United States v. Lanning, 633 F.3d 469 (6th Cir.2011). The government respectfully

requests that the Court impose a sentence of 96 months imprisonment to be followed by 3 years

of supervised release.



       WHEREFORE, the United States respectfully submits the within Government’s

Sentencing Memorandum.

                                                       Respectfully submitted,

                                                       JUSTIN E. HERDMAN
                                                       United States Attorney

                                               By:     /s/ Henry F. DeBaggis
                                                        Henry F. DeBaggis (OH: 0007561)
                                                        Assistant United States Attorney
                                                        801 West Superior Avenue, Suite 400
                                                        Cleveland, OH 441134
                                                         (216) 622-3749
                                                        (216) 522-7499 (facsimile)
                                                        Henry.DeBaggis@usdoj.gov




                                                  8
       Case: 5:18-cr-00709-DAP Doc #: 14 Filed: 05/30/19 9 of 9. PageID #: 97



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 30th day of May, 2019, a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the

Court’s electronic filing system. All other parties will be served by regular U.S. Mail. Parties

may access this filing through the Court’s system.

                                                       /s/ Henry F. DeBaggis
                                                       Henry F. DeBaggis
                                                       Assistant U.S. Attorney




                                                   9
